Benson, J.
(dissenting) : In my opinion chapter 91 of the Laws of 1911 is not curative.' It consists solely of an amendment of section 2 of chapter 78 of the Laws of 1909 (Gen. Stat. 1909, §1180), which prohibited cities affected by its provisions from entering into contracts for paving requiring aggregate expenditures of over $200,000. The amendment of 1911 increases the authorized expenditures to $300,000, and declares that petitions for paving shall not specify the particular character of the material or name of the manufacturer, and provides that “nothing herein contained shall be held to invalidate any petition heretofore ordered spread upon the journal . . . and all such petitions shall be held valid.”
In the absence of anything in the title or body of the act indicating a different purpose it should be presumed that all of the sentence quoted above relates to the same subject, the last clause being added by way of emphasis and meaning only that all such petitions shall be held valid as though the act had not been passed.